Order entered December 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01181-CV

                                JAMES H. GENTRY, Appellant

                                              V.

                                BENJAMIN N. SMITH, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-03888-2018

                                          ORDER
       Before the Court is appellant’s December 3, 2018 “Motion for Complete Paper Copy of
Clerk’s Record.” In his motion, appellant acknowledges receipt of a paper copy of the clerk’s
record. He contends, however, that the clerk’s record is incomplete because the docket sheet
shows “10/17/18 Correspondence, Request for Transcript” and that document is not included in
the clerk’s record. The clerk’s record may be supplemented if a “relevant item” has been
omitted. See TEX. R. APP. P. 34.5(c)(1). Appellant does not explain how the Request for
Transcript is a relevant item necessary to this appeal. Accordingly, we DENY his motion.
       Appellant’s amended brief correcting deficiencies noted in this Court’s November 5,
2018 letter is currently due on December 27, 2018. On the Court’s own motion, we extend that
deadline to January 11, 2019.
                                                    /s/   ADA BROWN
                                                          JUSTICE